Fourth Court of Appeals
                                San Antonio, Texas
                                      JUDGMENT
                                   No. 04-14-00764-CV

  Ronald GUTIERREZ Individually, R.G.&C. Automotive, Inc., and G&C Total Care, Inc.,
                                    Appellants

                                             v.

                                Joceline NOLLKAMPER,
                                         Appellee

                 From the 57th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2012-CI-13097
                      Honorable John D. Gabriel, Jr., Judge Presiding

     BEFORE JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE MARTINEZ

     In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR LACK
OF PROSECUTION. Costs of appeal are assessed against appellants.

       SIGNED December 23, 2014.


                                              _________________________________
                                              Sandee Bryan Marion, Justice